Citation Nr: 1327079	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  07-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating for spondylosis of the thoracolumbar spine, rated as 10 percent disabling during the period prior to August 10, 2009, and for the period thereafter, rated with two separate 20 percent ratings (one for degenerative arthritis of the spine and one for radiculopathy involving the left lower extremity). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This matter was last before the Board on appeal from a May 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO granted entitlement to service connection for spondylosis of the thoracolumbar spine and assigned an initial 10 percent disability evaluation effective July 1, 2004.  The Veteran timely appealed the rating that had been assigned for his spinal disability.

In August 2009, a hearing was held at the Phoenix, Arizona RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.

In January 2010 and September 2011, the Board remanded the matter for additional development.

In a June 2012 rating action, the RO increased the Veteran's disability evaluation to 20 percent effective August 10, 2009, and assigned a separate 20 percent rating for an associated neurologic abnormality of the lower left extremity, effective August 10, 2009.  The Board will address whether higher ratings are warranted for the back and the left lower extremity, because the neurological abnormality is part of the disability due to the service-connected low back disorder, and the matter of the correct evaluation of such is on appeal. 

In October 2012, the Board again remanded the matter for additional development.  The case has been returned to the Board for further appellate consideration.  Inasmuch as higher ratings for the service-connected spine disability and radiculopathy involving the left lower extremity are available, and inasmuch as a claimant is presumed to seek the maximum available benefit for a given disability, the claims for higher initial disability ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In addition to the paper claims file, an electronic file - the Virtual VA paperless claims processing system - is also associated with the Veteran's record.  Review of the Virtual VA system revealed additional records pertinent to the present appeal.


FINDINGS OF FACT

1.  Prior to August 10, 2009, the Veteran's service-connected degenerative arthritis of the spine, previously rated as spondylosis of the thoracolumbar spine, had been manifested by back pain and slight limitation of motion and did not result in a combined limitation of motion of 120 degrees or less of the thoracolumbar spine, nor was forward flexion shown to be limited to between 30 and 60 degrees; nor was this disability shown to cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; nor was ankylosis or deformity shown; and the Veteran had no incapacitating episodes of intervertebral disc syndrome (IVDS).

2.  From August 10, 2009, the Veteran's service-connected degenerative arthritis of the spine, previously rated as spondylosis of the thoracolumbar spine, has been manifested by back pain and limitation of motion with flexion restricted to less than 60 degrees.  However, the lumbar spine disability did not limit the Veteran's range of motion so much so that it even approached a level consistent with forward flexion of the thoracolumbar spine at 30 degrees or less; nor did it result in favorable ankylosis of the entire thoracolumbar spine; and the Veteran has not had incapacitating episodes for which he was prescribed bedrest by a physician having a total duration of at least 4 weeks during the past 12 months.

3.  From August 10, 2009, the service-connected radiculopathy involving the left lower extremity results in symptoms that resemble a moderate incomplete paralysis of the sciatic nerve, but do not resemble a moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to August 10, 2009, the criteria for a rating in excess of 10 percent for the service-connected degenerative arthritis of the spine, previously rated as spondylosis of the thoracolumbar spine, were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2012).  

2.  From August 10, 2009, the criteria for a rating in excess of 20 percent for the service-connected degenerative arthritis of the spine, previously rated as spondylosis of the thoracolumbar spine, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2012).   

3.  The criteria for an initial rating in excess of 20 percent for the service-connected radiculopathy involving the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the claim on appeal for a higher initial evaluation for service-connected disability, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is the case here, in that the claim for service connection for a thoracolumbar spine disability has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, all evidence necessary to decide this claim has been obtained.  The Veteran's service medical treatment records have been included in the claims file and reviewed.  VA has either obtained, or made sufficient efforts to obtain, records corresponding to all VA and private treatment described by the Veteran pertinent to the claim decided herein.  In support of his claim, the Veteran has provided hearing testimony.  The Veteran was last afforded VA examination of his spine in October 2011.  This examination report contains all findings necessary to decide the claim for an increased initial rating for the service-connected thoracolumbar spine disability.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the examinations of record were conducted by health care professionals, and the associated reports reflect review of the Veteran's prior medical history and records.  

Finally, the Board remanded the claim decided herein in January 2010, September 2011, and October 2012.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the RO has substantially complied with the prior remand orders.  The RO obtained medical examinations as requested by the Board.  Additionally, the RO has afforded the Veteran an additional opportunity to submit any information that is not evidenced by the current record, and obtained additional VA treatment records. 

Overall, the Board finds that the evidence of record is sufficient to decide the claim on appeal, and that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating this claim.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background and Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim for an initial disability rating for spondylosis of the thoracolumbar spine, rated as 10 percent disabling during the period prior to August 10, 2009, and for the period thereafter, rated with two separate 20 percent ratings (one for degenerative arthritis of the spine and one for radiculopathy involving the left lower extremity), and that the claim for increase must be denied.  

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death). 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder.  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings.  See Fenderson, supra, at 125-26.

Historically, by rating action of May 2005, the Veteran was granted service connection for spondylosis of the thoracolumbar spine and a 10 percent rating was assigned, effective July 1, 2004.  In a June 2012 rating action, the RO increased the Veteran's disability evaluation to 20 percent effective August 10, 2009, and assigned a separate 20 percent rating for an associated neurologic abnormality of the lower left extremity, effective August 10, 2009.

The Veteran's degenerative arthritis of the spine (previously rated as spondylosis thoracolumbar spine) is rated as 10 percent disabling prior to August 10, 2009, and as 20 percent disabling thereafter, pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).  His radiculopathy involving the left lower extremity is rated as 20 percent disabling from August 10, 2009, pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The actual criteria for rating spine disabilities are set forth in rating formulas. Effective September 26, 2003, VA's rating schedule provides that degenerative disc disease is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The next higher rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine. These ratings are to be applied for range of motion measurements with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees each, are considered normal range of motion of the thoracolumbar spine.  "Combined range of motion" refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, Vet. App. 7 (1996).

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected thoracolumbar spine disability. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, Notes 1 and 2.

Radiculopathy is most appropriately rated under the provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 as analogous to impairment of the sciatic nerve, and the RO has rated the left lower extremity radiculopathy under this Diagnostic Code. 

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2012).

Diagnostic Codes 8620 and 8720, respectively, refer to neuritis and neuralgia of the sciatic nerve, which are rated according to the criteria set forth in Diagnostic Code 8520, above.  38 C.F.R. § 4.124a (2012).

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Considering the pertinent evidence in light of the above, the Board finds that no higher rating for the service-connected thoracolumbar spine disability is warranted at any point pertinent to the claim on appeal.

In this regard, the service treatment records reveal that the Veteran was treated during service for recurrent low back and coccyx pain, and lower extremity giving out and paresthesia, following a trauma in 1986.  January 1994 X-rays of the lumbosacral spine showed findings suggestive of mild degenerative or inflammatory change of the left sacroiliac (SI) joint.

The Veteran was provided with a VA examination in February 2005, during which the claims file was reviewed.  The Veteran complained of a history of chronic back pain.  He stated that he had a fall in October 1986.  He said that he had experienced constant pain in the lower lumbar area since the original fall.  It was 3 to 4 out of 10 on the pain scale.  He did endorse flares where the pain increases to 8 or 9 out of 10, and his legs go out from under him and he falls.  He stated that it occurs approximately three or four times per years, although it has happened a little more frequently in the past.  The Veteran did not know what the precipitating factor is.  The alleviating factor was lying flat.  The flare lasts only a few seconds.  There was 100 percent additional functional impairment during a flare due to lower extremity weakness, with pain a secondary component.  Treatment was Motrin.  He also reported paresthesias in the right lower extremity, usually after walking two miles or with prolonged driving or sitting five minutes flat on the floor with his legs extended in front of him.  He denied weakness and bladder or bowel complaints.  The Veteran did not use assistive devices or a back brace.  He could walk two miles and was not unsteady, although he had a history of falls with flare-ups, as described above.  With regard to functional assessment, the Veteran was able to do all of his mobility and activities of daily living.  He was not employed.  However, he could drive.  He did have to get out of the car, secondary to numbness, after driving for several hours.  

Upon physical examination, pain was 0/10.  The Veteran's posture and gait were normal and he used no ambulatory aids.  Inspection of the lumbar spine revealed no postural abnormalities.  There was no muscle spasm noted.  Forward flexion was 84 out of 90 degrees, with pain from 60 to 84 degrees.  The pain went from a pulling sensation to frank pain at 84 degrees.  There was no change with repetition or against resistance.  Extension was 22 out of 30 degrees with a pushing sensation in the lower back at 22 degrees.  There was no change with repetition or against resistance.  Right lateral flexion was 28 out of 30 degrees without pain and there was no change with repetition.  Left lateral flexion was 28 out of 30 degrees without pain.  There was no change with repetition or against resistance.  Right and left lateral rotation was 30 out of 30 degrees with a pulling sensation bilaterally at 30 degrees.  There was no change with repetition or against resistance.  There was no additional functional limitation due to pain, fatigue, weakness, or lack of endurance with repetition.  Flares were as described in the Veteran's history.  

Neurologic examination revealed that gait, stance, and coordination were normal, and cranial nerves II through XII were intact.  Deep tendon reflexes were 2+ bilaterally in both the lower extremities.  The Veteran had normal pinprick, except it was slightly decreased on the lateral aspect of the left foot.  Motor function was completely within normal limits, and there was normal tone and strength, which was +5 out of 5 in the lower extremities in all muscle groups.  

X-rays of the lumbar spine showed minimal anterior spondylosis at the lower thoracic and lumbar areas.  The diagnosis was of lumbosacral spondylosis with flares that are consistent with an intermittent radiculopathy.

During a January 2007 hearing before a Decision Review Officer (DRO) at the RO, the Veteran testified that he was having increasing problems due to his service-connected spine disability.  He stated that he had to stop a few times during the drive to the hearing due to his back disability.  He also indicated that he loses control of his legs without any identifiable trigger, and that such episodes had been increasing in frequency.  The Veteran said that on a typical day, his average pain was around 4/10, but would increase to 8-9/10 after sitting for a period of time.  He denied wearing a back brace or using any assistive devices and said that he medicated with Ibuprofen.  He stated that he had lost time from work due to his spine disability a couple of times, and he had been told that he had become a safety liability due to the possibility of falling off of ladders.

The Veteran was provided another VA examination to evaluate his service-connected spine disability in March 2007, during which the claims file was reviewed.  The Veteran reported that since the last examination, his back had been stable on medication for pain.  Treatment involved Ibuprofen for pain.  The Veteran denied a history of hospitalization or surgery, neoplasm, urinary incontinence, urinary urgency, urinary frequency, nocturia, fecal incontinence, obstipation, leg or foot weakness, unsteadiness, and visual dysfunction.  He endorsed a history of trauma to the spine, urinary retention requiring catheterization, erectile dysfunction, numbness, paresthesias, falls, and dizziness.  The examiner indicated that the etiology of these symptoms is unrelated to the service-connected spine disability, as the Veteran has a long-standing history of erectile dysfunction.  The examiner remarked that the Veteran falls approximately once every 6 weeks due to problems with his back.  The Veteran denied a history of fatigue, decreased motion, and weakness.  He reported a history of stiffness, spasms, and pain.  The pain was located in the central lumbar area and was dull, except when it was stabbing he loses control of his legs.  The pain was moderate, constant, and occurred daily, without radiation.  There were no flare-ups of spinal conditions.  The Veteran did not use any devices or aids, and he was able to walk 1/4 mile.  

Upon physical examination, there was no spasm, atrophy, guarding, pain with motion, or weakness, but there was tenderness, bilaterally.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Inspection of the spine indicated that posture, head position, and gait type were normal, and there was symmetry in appearance.  There were no abnormal spinal curvatures.  Detailed motor examination and muscle tone were normal, and there was no muscle atrophy.  Detailed sensory and reflex examinations of the lower extremities were normal.  There was no loss of volitional control, and no thoracolumbar spine ankylosis.  With regards to range of motion of the thoracolumbar spine, active and passive flexion was from 0-80 degrees, with pain from 0-80 degrees.  There was pain after repetitive use, and there was additional loss of motion on repetitive use, to 0-68 degrees.  Pain was the factor most responsible for additional loss of motion on repetitive use.  Active and passive extension was from 0-30 degrees, with pain from 0-30 degrees.  There was pain after repetitive use, but no additional loss of motion on repetitive use.  Right and left active and passive lateral flexion were from 0-30 degrees, with pain from 0-30 degrees.  There was pain after repetitive use, but no additional loss of motion on repetitive use.  Right and left active and passive lateral rotation were from 0-30 degrees, with pain from 0-30 degrees.  There was pain after repetitive use, but no additional loss of motion on repetitive use.  

The examiner indicated that the Veteran was not employed at that time, and had been retired since June 2004 from the military.  The cause of retirement was "eligible by age or duration of work."  The diagnosis was thoracolumbar degenerative disc disease without evidence of radiculopathy.  The effects of the disability on the Veteran's usual daily activities were "none" for feeding, bathing, dressing, toileting, and grooming; mild for chores, shopping, and recreation; and moderate for exercise, sports, and traveling.  

In August 2009, the Veteran testified during a hearing before the undersigned VLJ, and indicated that his back had gotten worse since the 2007 VA examination.  He stated that he experienced a stabbing pain sensation in his lower back, and he would lose control of both of his legs and have to lie on the ground for twenty minutes.  He said that these episodes would happen frequently, and he would use Motrin for the pain.  The Veteran stated that his service-connected spine disability limited activities, including playing with his grandchild, carrying things, bending, and lifting.  He also could not take long drives without getting numbness and pain sensations in his legs, and he would have to stop to get out and stretch and walk.

The Veteran underwent another VA examination in April 2010, during which the claims file was reviewed.  He reported that the primary pain was in the lower back.  He said that if he sits over an hour, he has to get up and move, and if he stands more than 45 to 60 minutes, he needs to sit down.  He can walk 1/2 to 3/4 of a mile without support before needing to sit down.  He did not use an assistive device regularly.  He stated that he worked as a property manager, and it was a non-laborious type of job.  He had been performing that job for the previous 3 years, and he estimated that during an average year he will lose about 10 work days because the back "goes out."  He wore no back brace and had undergone no other treatment.  He could get an acute flare simply by standing up and getting out of bed, and sometimes when he does that first thing in the morning, suddenly he will find himself on the floor because his legs would give way.  He had no trouble with cough or sneeze or bladder or bowel control.  The Veteran avoided exercises and did not really specifically say even when asked that he avoids lifting and bending.  He denied having received any medical attention over the prior year and there had been no acute flare-up.  His symptoms had really not been any different over the previous 3 to 4 years, according to his history.  The Veteran also reported that his legs occasionally go numb, and the numbness is described from the mid-calf up to the lower back periodically, more the on the left side.

Upon physical examination, the Veteran moved around in the examining room without trouble and walked normally down the hall.  He did not require a back brace or walking aid.  The Veteran stood erect with level pelvis and normal lumbar lordosis.  He had the range of motion without hesitancy of forward flexion 0-90 degrees.  The examiner indicated that this was done for 3 repetitions and was "lessened by lack of pain, endurance or fatigue."  Extension was to 30 degrees times 3, but he was doing it slowly and carefully, although it was not decreased by repetition pain, fatigue, or endurance.  Rather, "pain worry" stopped him from doing it quickly.  Left and right rotation were also sore throughout all the motions, and were to 20 degrees each.  Left and right lateral bend seemed to be done comfortably without fatigue or endurance problems to 25 degrees bilaterally, times 3.  The examiner detected percussion pain over the midline of the lumbosacral spine and left SI joint area and an absent left ankle deep tendon reflex and a weak great toe extensor.  In the supine position, straight leg raising on the right side with the opposite leg out straight gave 80 degrees times 3 and on the left went from 80 degrees to 60 the first time, 50 the second time, and slowed down the third time by pain in the low back.  Tape measurement did not reveal any thigh or calf atrophy.  Sensation seemed to find some decreased feeling in the outer aspect of each calf.  

The examiner indicated that the Veteran did have evidence of lumbar spondylosis, and magnetic resonance imaging (MRI) performed in May 2006 did show L5-S1 annular capsular tear of the disk with left-sided disk bulge.  Degenerative changes were verified by current X-rays.  In an addendum included in the original examination report, the examiner indicated that an electromyogram (EMG)/ nerve 
conduction study (NCS) report dated May 2010 showed no evidence of left lumbosacral radiculopathy.  The lower back diagnosis was lumbar spondylosis in degenerative disease with subjective left leg paneortosis but no objective evidence of nerve root pressure.  In a March 2011 addendum, the examiner further stated that the Veteran's "slow but full lumbosacral extension and loss of lateral Right and Left motion all 2 degrees, his lumbar degenerative disease known is lumbar spondylosis."

The Veteran was provided another VA examination of the thoracolumbar spine in October 2011.  He reported that flare-ups did impact the function of the thoracolumbar spine.  He indicated that if he sits for more than 20 minutes he has to get up and move around.  If he drives over one hour he needs to stop and get out to stretch.  He does no frequent forward bending or lifting over 15-20 pounds.  

Range of motion measurements revealed flexion to 50 degrees, with objective evidence of painful motion beginning at 30 degrees.  Extension was to 20 degrees, with objective evidence of painful motion beginning at 10 degrees.  Right lateral flexion ended at 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  Left lateral flexion ended at 25 degrees, with objective evidence of painful motion beginning at 25 degrees.  Right and left lateral rotation ended at 15 degrees, with objective evidence of painful motion beginning at 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Upon repetitive-use testing, forward flexion ended at 50 degrees, extension ended at 20 degrees, right lateral flexion ended at 20 degrees, left lateral flexion ended at 25 degrees, and right and left lateral rotation ended at 15 degrees.  The examiner indicated that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the thoracolumbar spine after repetitive use, and the contributing factors for such were less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  He did have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, as he had severe left SI area pain to percussion.  He did have guarding or muscle spasm of the thoracolumbar spine, which was severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Muscle strength was normal in the lower extremities, and the Veteran did not have muscle atrophy.  Deep tendon reflexes were 1+, hypoactive, in the bilateral knees and ankles.  Sensation to light touch was decreased in the right lower leg/ankle and in the left foot/toes, but was otherwise normal in the lower extremities.  Straight leg raising test results were positive, bilaterally.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  However, the examiner indicated that there was involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the left.  The examiner found that the severity of radiculopathy on the left side was moderate.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The Veteran did have IVDS of the thoracolumbar spine, and has had incapacitating episodes over the prior 12 months due to IVDS.  The total duration of all incapacitating episodes over the prior 12 months was less than 1 week.  The Veteran did not use any assistive devices as a normal mode of locomotion.  There was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The results of imaging studies of the thoracolumbar spine were available and arthritis has been documented.  With regard to functional impact, the Veteran's thoracolumbar spine condition does impact his ability to work.  The impact is that the Veteran has limitation to bending, sitting, and standing for long periods.  

The report of a November 2011 MRI ordered in connection with the October 2011 VA examination indicates that the impression of the MRI was degenerative disc disease at L5-S1 without central canal stenosis.  However, it was unable to exclude possible small disc extrusion versus less likely sequestered disc fragment, with other etiologies of extradural mass/lesion considered less likely.  There was also mild bilateral L5-S1 neuroforaminal stenosis.

VA treatment records dated during the course of this appeal reveal complaints of low back pain and leg numbness and giving out, but do not contain range of motion measurements for the Veteran's lumbar spine disability.

A.  Analysis - Entitlement to a Rating in Excess of 10 Percent for the Thoracolumbar Spine Disorder for the Period Prior to August 10, 2009.

Based on a review of the foregoing, an initial rating in excess of 10 percent is not warranted for the thoracolumbar spine disability prior to August 10, 2009.  With respect to range of motion of the spine, the Veteran's forward flexion was shown to be, at worst, to 80 degrees with pain during the March 2007 VA examination, and combined range of motion was shown to be, at worst, to 222 degrees during the February 2005 VA examination.  In February 2005,  there was no additional functional limitation due to pain, fatigue, weakness, or lack of endurance with repetition.   In March 2007, there was pain after repetitive use in all ranges of motion, and there was additional loss of flexion on repetitive use, to 0-68 degrees.   Nevertheless, the Veteran's forward flexion and combined range of motion measurements during these examinations fall firmly within the criteria for a 10 percent rating under the General Rating Formula as set forth above.  As regards functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, given the extent of thoracolumbar flexion demonstrated by the Veteran upon VA examination, the overall level of disability demonstrated by the Veteran is not commensurate with loss of flexion to 60 degrees or less or loss of combined thoracolumbar motion to 120 degrees or less, even after taking reported pain and fatigue into consideration.  Further, during this period there was no objective evidence of muscle spasm, guarding, or abnormal gait or spinal contour to warrant a higher rating.  

The Board considered whether incapacitating episodes could support a higher rating during this initial period.  The records and examination reports from this time period, however, are silent for any such episodes requiring doctor prescribed bedrest within the past year.  Thus, a higher initial rating in excess of 10 percent prior to August 10, 2009, is not warranted on the basis of incapacitating episodes, and it need not be further discussed.

In light of the above, a rating in excess of 10 percent for the Veteran's thoracolumbar spine disability prior to August 10, 2009 is denied. 

B.  Analysis - Entitlement to a Rating in Excess of 20 Percent for the Thoracolumbar Spine Disorder for the Period From August 10, 2009.

The Board shall now consider whether a rating in excess of 20 percent is shown to be warranted as of August 10, 2009, the date assigned by the RO as the effective date for a 20 percent rating.  Based on a review of the foregoing evidence, a rating in excess of 20 percent is not warranted for the thoracolumbar spine disability from August 10, 2009.  With respect to range of motion of the spine, the Veteran's forward flexion was shown to be, at worst, to 50 degrees, with objective evidence of painful motion beginning at 30 degrees, and combined range of motion was shown to be, at worst, to 145 degrees during the October 2011 VA examination.  In October 2011, the examiner indicated that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  However, the Veteran did have functional loss and/or functional impairment of the thoracolumbar spine after repetitive use, and the contributing factors for such were less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  He also had guarding or muscle spasm of the thoracolumbar spine, which was severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Nevertheless, these manifestations of the thoracolumbar spine disability and the Veteran's forward flexion and combined range of motion measurements during the period from August 10, 2009 fall firmly within the criteria for a 20 percent rating under the General Rating Formula as set forth above.  In order for a 40 percent rating to be warranted, his flexion would have to be limited to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine would have to be shown.  Such is not shown in the April 2010 or October 2011 VA examinations.  As regards functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, given the extent of thoracolumbar flexion demonstrated by the Veteran upon VA examination, the overall level of disability demonstrated by the Veteran is not commensurate with loss of flexion to 30 degrees or less.

Again the Board finds that a rating higher than 20 percent as of this date is not warranted on the basis of incapacitating episodes, as the records and examination reports from this time period fail to show that the Veteran had incapacitating episodes for which he was prescribed bedrest by a physician having a total duration of at least 4 weeks during the past 12 months.  There are no medical records showing such prescribed bedrest of record.  Of note, the October 2011 VA examination reported that the Veteran did had IVDS of the thoracolumbar spine, with incapacitating episodes over the prior 12 months due to IVDS with total duration of  less than 1 week.  Thus, entitlement to a higher rating during this time period on the basis of incapacitating episodes is not shown.

In light of the above, a rating in excess of 20 percent for the Veteran's thoracolumbar spine disability from August 10, 2009 is denied. 

C.  Analysis Based on Neurological Involvement, to Include Left Lower Extremity Radiculopathy.

The Board now turns to address the neurological involvement to include the radiculopathy of the left lower extremity, for which service connection is in effect and an initial 20 percent rating has been assigned by the RO effective August 10, 2009.  The Board shall consider whether a compensable rating is warranted prior to that date, as well as whether a rating in excess of 20 percent disabling is currently warranted.  Additionally the Board shall address whether a compensable rating is warranted for any neurological involvement of the right lower extremity.

Based on a review of the foregoing evidence as detailed above, the Board finds that the preponderance of the evidence is against a compensable rating for the radiculopathy of the left lower extremity prior to the August 10, 2009.  Prior to that date, there were no clear objective neurological symptoms referable to the left lower extremity, with the evidence consisting of subjective complaints of pain, numbness, and the legs giving out.  While during the February 2005 VA examination, the diagnosis was of lumbosacral spondylosis with flares that are consistent with an intermittent radiculopathy, the neurologic examination at that time was completely normal with the exception of pinprick being slightly decreased on the lateral aspect of the left foot.  Gait, stance, coordination, deep tendon reflexes, motor function, tone, and strength were all normal, and cranial nerves II through XII were intact.  Moreover, in March 2007, the examiner found that detailed motor examination, muscle tone, and detailed sensory and reflex examinations of the lower extremities were normal.  The diagnosis was thoracolumbar degenerative disc disease without evidence of radiculopathy.

The Board shall now consider whether a rating in excess of 20 percent is warranted for the neurological manifestations of the left lower extremity as of August 10, 2009.  The evidence does not reflect that the radiculopathy of the left lower extremity more closely resembles that of moderately severe incomplete paralysis.  In this regard, in April 2010, the Veteran had an absent left ankle deep tendon reflex and a weak great toe extensor.  Straight left raising on the right side with the opposite leg out straight gave 80 degrees times 3 and on the left went from 80 degrees to 60 the first time, to 50 the second time, and slowed down the third time by pain in the low back.  Tape measurement did not reveal any thigh or calf atrophy.  Sensation seemed to find some decreased feeling in the outer aspect of each calf.  The examiner indicated that an EMG/NCS report dated May 2010 showed no evidence of left lumbosacral radiculopathy.  The lower back diagnosis was lumbar spondylosis in degenerative disease with subjective left leg paneortosis but no objective evidence of nerve root pressure.  During the October 2011 VA examination, muscle strength was normal in the lower extremities, and the Veteran did not have muscle atrophy.  Deep tendon reflexes were 1+, hypoactive, in the bilateral knees and ankles.  Sensation to light touch was decreased in the right lower leg/ankle and in the left foot/toes, but was otherwise normal in the lower extremities.  Straight leg raising test results were positive, bilaterally.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  However, the examiner indicated that there was involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the left.  The examiner found that the severity of radiculopathy on the left side was moderate.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition.  As the October 2011 VA examiner concluded that the radiculopathy on the left side was moderate, the Board finds that the currently assigned 20 percent evaluation for the neurological manifestations of the left lower extremity is appropriate, based on moderate incomplete paralysis of the sciatic nerve.  The evidence does not indicate moderately severe manifestations to warrant a 40 percent rating.

As for any other neurological symptoms, there are no other such symptoms shown during the appeal period such as would warrant a compensable rating in any other extremity besides the left lower extremity.  As noted above, in February 2005, the neurologic examination at that time was completely normal with regards to the right lower extremity.  In March 2007, the examiner found that detailed motor examination, muscle tone, and detailed sensory and reflex examinations of the lower extremities were normal, and the diagnosis was thoracolumbar degenerative disc disease without evidence of radiculopathy.  In April 2010, straight left raising on the right side with the opposite leg out straight gave 80 degrees times 3, and no thigh or calf atrophy was shown.  While sensation seemed to find some decreased feeling in the outer aspect of each calf, no diagnosis with regards to any neurological symptoms of the right lower extremity was made.  In October 2011, although the examiner found that deep tendon reflexes were 1+, hypoactive, in the bilateral knees and ankles, sensation to light touch was decreased in the right lower leg/ankle, and straight leg raising test results were positive, bilaterally, muscle strength was normal in the lower extremities, and the Veteran did not have muscle atrophy.  Significantly, the examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  While, the examiner indicated that there was involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the left, no such findings were indicated on the right.
Thus, there is no evidence in the VA examination reports or any other records of findings for the right leg that would warrant consideration of a compensable rating for the right side. 

The preponderance of the evidence also reflects there is no evidence of bowel or bladder complications shown to be due to the Veteran's thoracolumbar spine disability.  The Board notes that service-connection is currently in effect for erectile dysfunction.  In February 2005, the Veteran denied having any bowel or bladder complaints.  In March 2007, the Veteran endorsed a history of urinary retention requiring catheterization and erectile dysfunction, but the examiner indicated that the etiology of these symptoms is unrelated to the service-connected spine disability, as the Veteran has a long-standing history of erectile dysfunction.  In April 2010 the Veteran denied having trouble with cough or sneeze or bladder or bowel control.  The October 2011 VA examination report is negative for bowel or bladder complications shown to be due to the Veteran's thoracolumbar spine disability.  Thus, consideration of separate evaluations based on such problems is not shown to be warranted. 




 D.  Extraschedular and Other Considerations

In adjudicating the claim for higher rating, the Board has, in addition to the medical findings and assessments, considered the Veteran's reported symptoms, which he is certainly competent to assert.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the criteria for higher ratings for each disability under consideration require specific medical findings, which the Veteran does not have the appropriate training or expertise to render.  See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  The Board finds that the Veteran's general complaints of thoracolumbar spine pain with functional impairment on use are credible.  However, the Board places greater probative weight to the specific clinical findings by trained clinicians than the Veteran's generalized allegations.  Thus, although considered, the Veteran own assertions are not considered more persuasive than the range of motion testing results and other pertinent clinical findings of record. There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b). 

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the Veteran's thoracolumbar spine disability is primarily manifested by pain on use absent significant limitation of motion.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected thoracolumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, as demonstrated above, evaluate disabilities involving the thoracolumbar spine under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, all of which were considered in this case as well as consideration of motion and function limited by factors such as pain and weakness, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems and limitations reported by the Veteran in conjunction with his thoracolumbar spine disability are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the thoracolumbar spine disability, no further consideration is required, and the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial disability rating for degenerative arthritis of the spine, previously rated as spondylosis of the thoracolumbar spine, in excess of 10 percent during the period prior to August 10, 2009, is denied.

A disability rating for degenerative arthritis of the spine, previously rated as spondylosis of the thoracolumbar spine, in excess of 20 percent during the period from August 10, 2009, is denied.

An initial disability rating for radiculopathy involving the left lower extremity in excess of 20 percent is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


